Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 15/765,145, issued as US Patent No. 10,954,539, which is a 371 of PCT/JP2016/079123.

Election/Restrictions
Applicant’s election with traverse of Group VI (claims 11-13) with a species election of (1) polypeptide having at least 90% sequence identity to SEQ ID NO:2 as the parent and (2) substitution of Phe at position 5, substitution of Cys at position 23, and substitution of Asp at position 282 (SEQ ID NO:20) in the reply filed on April 25, 2022 is acknowledged.  The traversal is on the ground(s) that the Office does not address why restriction between Group I and VI is necessary. This is not found persuasive because page 4 of the Requirement for Restriction mailed on February 24, 2022 states that Invention VI and Inventions I (and III-V) are related as product and process of use and discusses why restriction is necessary. The traversal is on the ground(s) that the Office does not address why there would be a serious search burden to examine Groups I and III-VI since Groups I and III-VI have the same classification.    This is not found persuasive because even though Groups I and III-V have the same classification, pages 4-5 of the Requirement for Restriction mailed on February 24, 2022 discuses that the methods of Groups I and III-V are divergent in steps and components and have different modes of operation.  The distinct steps require separate and distinct searches.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the inventions have acquired a separate status in the art in view of their different classification. As such, it would be burdensome to search groups I and III-V together.  The traversal is on the ground(s) that since search of Group I would overlap with claims 1-2, 6, and 8-10 and Group VI, Applicant askes Examiner to reconsider the Restriction Requirement.  As discussed at page 4 of the Requirement for Restriction mailed on February 24, 2022, searching Group VI with claims 1-2, 6, 8-10 Group I and Groups III-V together would impose serious search burden.  Inventions VI and Inventions I and III-V have a separate status in the art as shown by their different classifications.  Moreover, even if the product was known, the method of Inventions I and III-V may be novel and unobvious in the view of the preamble or active steps. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the inventions have acquired a separate status in the art in view of their different classification. As such, it would be burdensome to search groups I and III-VI together.  The restriction requirement will be reconsidered when all the claims directed to the elected invention are in condition for allowance according to MPEP 821.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 25, 2022.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/765,145, filed on 03/30/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2022, April 14, 2021, and February 23, 2021, in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of US Patent No. 10,954,539 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: the claims of the instant application and the claims of the reference patent are both directed to the same modified L-pipecolic acid hydrolase. The polypeptide of SEQ ID NO:2 of the instant application is the unmodified Micromonospora chokoriensis L-pipecolic acid hydrolase and the modified L-pipecolic acid hydrolase of SEQ ID NO:20 of the reference patent is modified from Micromonospora chokoriensis L-pipecolic acid of SEQ ID NO:2 having 100% sequence identity to SEQ ID NO:2 of the instant application.   
Regarding claim 11 of the instant application, claim 1 (2)(C) of the reference patent recites a modified L-pipecolic acid hydrolase having at least 90% sequence identity to SEQ ID NO:2 of the instant application and having an amino acid substitution at position 5, 23, and 282.  Therefore, claim 11 of the instant application is anticipated by claim 1 of the reference patent.  
Regarding claim 12 of the instant application, claim 1 (2)(C) of the referent patent recites that the L-pipecolic acid hydrolase has a substitution of Phe with Tyr at position 5, substitution of Cys with Ala at position 23, and substitution of Asp with Glu at position 282.  Therefore, claim 12 of the instant application is anticipated by claim 1 of the reference patent. 
Regarding claim 13 of the instant application, claim 6 of the referent patent recites that the L-pipecolic acid hydrolase is encoded by a nucleotide sequence that encodes the L-pipecolic acid hydrolase of claim 1.  Therefore, claim 13 of the reference application is anticipated by claim 6 of the reference patent.
Therefore, the conflicting claims are not patentably distinct from each other.    
 
Conclusion

	Claims 1-13 are pending.

	Claims 1-10 are withdrawn.

	Claims 11-13 are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652